       Case 1:17-cv-00598-BKS-CFH Document 101 Filed 03/19/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF NEW YORK

 ANGIODYNAMICS, INC.,

                Plaintiff,                            No. 1:17-CV-0598 (BKS/CFH)

 vs.

 C.R. BARD, INC.; BARD ACCESS
 SYSTEMS, INC.,

                Defendants.



               PLAINTIFF’S RESPONSE TO DEFENDANT’S EXPEDITED
                       MOTION FOR RECONSIDERATION

        Plaintiff submits the following response to Defendant’s motion for reconsideration

regarding the issue of how, in light of the coronavirus public health crisis, to proceed with the

above-referenced litigation (Dkt. No. 98). In short, Plaintiff defers to this Court on how it wants

to handle the remaining schedule for this litigation in light of the current, unprecedented situation.

Plaintiff simply requests that all efforts be made to keep this case on track to be tried in September

2020, or, if the Court believes that is no longer feasible, at some point before the end of 2020.

        Plaintiff’s sole goal since commencing this litigation has been to get the case to trial as

soon as reasonably possible. In this regard, Plaintiff has worked diligently to adhere to this Court’s

consistent directive to keep this case on track to be tried in September 2020. As the Court can see

from Defendant’s submission, the vast bulk of discovery has already been completed.

         Plaintiff’s main concern is that Defendant’s current request for a 60 day extension of

current case deadlines may lead to an indefinite delay in the case should the coronavirus situation

not materially improve over the requested 60 day period. Indeed, since the parties are at the very

end of discovery with only a few depositions that Defendant has stated it needs prior to both parties

                                                  1
      Case 1:17-cv-00598-BKS-CFH Document 101 Filed 03/19/20 Page 2 of 3



moving for summary judgment, Plaintiff believes the simple steps laid out below would prevent

any such delay.

       First, while we are very mindful of the coronavirus situation, Plaintiff submits that

proceeding with the three remaining depositions by video should the coronavirus situation not

materially improve is a reasonable and effective solution to move the case forward, so that it will

be as close to trial ready as possible once in-person events are again safe and permissible.

Likewise, proceeding with the court ordered mediation by phone or video should also be feasible

if events do not allow otherwise.

       In fact, the Federal Rules specifically provide for the taking of depositions by telephone or

other remote means, see Fed. R. Civ. P. 30(b)(4), and Courts around the country, including in this

Circuit, routinely allow them to be conducted in situations far less serious than the current one.

See, e.g., RP Family, Inc. v. Commonwealth Land Title Ins. Co., No. 10-CV-1149, 2011 WL

6020154, at *3 (E.D.N.Y. Nov. 30, 2011) (“[T]elephone depositions are a presumptively valid

means of discovery. Since Rule 30(b)(4) does not specify the standards to be considered in

determining whether to grant a request to take a telephonic deposition, the decision to grant or

deny such an application is left to the discretion of the Court, which must balance claims of

prejudice and those of hardship, and conduct a careful weighing of the relevant

facts . . . . Authorization to take telephonic depositions does not depend upon a showing of

hardship by the applicant.”) (ordering video deposition where the deponent “would likely lose two

days traveling from Omaha to New York and back”) (quotations omitted); Usov v. Lazar, No. 13-

CV-818, 2015 WL 5052497, at *2 (S.D.N.Y. Aug. 25, 2015) (“The harm to the Defendants

involved in conducting the deposition via videoconference is negligible in comparison. Although

a party’s ability to observe a deponent in person does have value, the inability to do so is a problem



                                                  2
      Case 1:17-cv-00598-BKS-CFH Document 101 Filed 03/19/20 Page 3 of 3



with any remote deposition, and remote depositions are a presumptively valid means of discovery.

Moreover, the fact that Dawes’ deposition will be conducted by videoconference, rather than by

telephone, minimizes any prejudice by allowing the Defendants to view his demeanor during

questioning.”) (ordering remote deposition where witness was “unavailable” to fly to the United

States because he lives in Asia and “has a fluid travel schedule between Asia, the Mauritius, and,

at times, Europe”) (quotation omitted).

       Finally, if the Court is inclined to grant an extension of case deadlines to Defendant and as

a result the Court believes a September 2020 trial is no longer possible, Plaintiff requests that the

case be set for trial by the end of 2020, if at all possible. Plaintiff alleges an ongoing violation of

the antitrust laws and seeks injunctive relief (as well as damages) and, for this reason, wishes to

proceed to trial as expeditiously as possible despite the current circumstances.


Dated: March 19, 2020                                  BOIES SCHILLER FLEXNER LLP

                                                       /s/ Philip J. Iovieno
                                                       Philip J. Iovieno
                                                       Adam R. Shaw
                                                       Anne M. Nardacci
                                                       John F. Dew
                                                       BOIES SCHILLER FLEXNER LLP
                                                       30 South Pearl Street, 11th Floor
                                                       Albany, New York 12207
                                                       Telephone: (518) 434-0600
                                                       Email: piovieno@bsfllp.com
                                                               ashaw@bsfllp.com
                                                               anardacci@bsfllp.com
                                                               jdew@bsfllp.com

                                                       Nicholas A. Gravante, Jr.
                                                       (pro hac vice)
                                                       575 Lexington Ave, 7th Floor
                                                       New York, NY 10022
                                                       Telephone: (212) 446-2320
                                                       Email: ngravante@bsfllp.com

                                                       Counsel for Plaintiff AngioDynamics, Inc.

                                                  3
